Detailed Action
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
	2.	The amendment filed 1/27/21 has been entered.  Per applicant request, claim 19 has been cancelled.

3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor (US 2011/0228962) and Covannon et al (US 2007/0168315) and Graham et al (US 2009/0088659).
5.	Regarding claim 1, Taylor shows a method of providing haptic feedback through a plurality of haptic devices (abstract, para 150 – note the tactile feedback, para 28, Figures 4A-B – note the multiple speakers proving the tactile signals), the method comprising receiving a multi-channel audio stream (para 27, 55, and especially 64 – note the multi-channel audio source which is streamed into the multiple speakers.  See also para 41 that shows the audio stream source); for each haptic signal of a plurality of haptic signals, generating the haptic signal based on one or more audio channels of the plurality of audio channels (para 55, 64 – at least one audio channel is used to generate the haptic signal, and para 59, 65 show several audio channels from which this is selected); and for each haptic signal of the plurality of haptic signals, transmitting the haptic signal to a corresponding haptic device of the plurality of haptic devices to produce the haptic feedback (see para 56-58 and Figure 4A which show the signals transmitted to the speaker devices to produce the haptic feedback.  See also para 150).  Taylor does not go into the explicit details of splitting the multi-channel audio stream into a plurality of audio channels per se.  Covannon however does show splitting the multi-channel audio stream into a plurality of audio channels, as an efficient way to provide different sensory output including haptic feedback using a system that also outputs audio (para 35, 41, 43, and 46 – see how the stream is split and some of the channels are used for haptic feedback).  It would have been obvious to a person with ordinary skill in the art to have this in Taylor, because it would provide an efficient way to provide different haptic feedback signals using an audio output system.  Neither Taylor nor Covannon go into the details that generating the haptic signal comprises customizing a computation of the haptic signal based on a type of the corresponding haptic device, but both show efficiently providing different haptic feedback signals.  Furthermore, Graham generates haptic signals by customizing a computation of the haptic signal based on a type of corresponding haptic device, to efficiently provide different haptic feedback signals (see para 36 – the haptic signal is based on a type of haptic device).  It would have been obvious to a person with ordinary skill in the art to have this in Taylor, especially as modified by Covannon, because it would help to efficiently provide different haptic feedback signals. 

6.	Regarding claim 2, the plurality of haptic devices comprises one or more of a keyboard, a computer mouse, a chair backrest, a chair seat, or a headset (see the chair backrest in Taylor para 11, 30,  Figure 2A, for example). 

7.	Regarding claim 3, the generating of the haptic signal comprises performing one of scaling or amplifying on the one or more audio channels by a corresponding scaling factor to generate the haptic signal (see the amplifying used by a scaling factor in para 55, 58, 150 of Taylor to generate the haptic signal).

8.	Regarding claim 4, the generating of the haptic signal further comprises customizing the computation of the haptic signal based on a position of the corresponding haptic device with respect to a user of the corresponding haptic device (see how the position of the device may be customized with respect to the user in Taylor para 28, 29, 46 – the speakers positions may be customized, and this affects the signal.  Also, Graham shows customizing the haptic signal based on position of the corresponding device with respect to the user in para 36.  It would have been obvious to a person with ordinary skill in the art to have this in Taylor, especially as modified by Covannon, because it would help to efficiently provide different haptic feedback signals).

9.	Regarding claim 5, Taylor discusses the audio and haptic feedback for an entertainment system (para 64), but does not specifically show the generating of the haptic signal comprises customizing the computation of the haptic signal based on one or more of a type of an electronic game associated with the multi-channel audio stream, or characters in the electronic game associated with the multi-channel audio stream.  But note the alternative recitation of the claims, and see that Covannon shows generating of the haptic signal further comprises customizing a computation of the haptic signal based on one or more of a type of an electronic game associated with the multi-channel audio stream (see how haptic signal may be computed based on a game associated with the multi-channel audio stream in Covannon para 6 and 82).  It would have been obvious to a person with ordinary skill in the art to have this in Taylor, as it would provide a convenient basis by which to have a plurality of audio and haptic signals in an entertainment system.  
10.	Claims 11-13, 18, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor (US 2011/0228962) and Covannon et al (US 2007/0168315).
11.	Regarding claim 11, Taylor shows a method of providing haptic feedback through a plurality of haptic devices (abstract, para 150 – note the tactile feedback, para 28, Figures 4A-B – note the multiple speakers proving the tactile signals), the method comprising receiving a multi-channel audio stream (para 27, 55, and especially 64 – note the multi-channel audio source which is streamed into the multiple speakers.  See also para 41 that shows the audio stream source); deriving a plurality of haptic signals based on the set of haptic channels (para 55, 64 – at least one audio channel is used to generate the haptic signal, and para 59, 65 show several audio channels utilized as haptic channels, from which this is selected); and for each haptic signal of the plurality of haptic signals, transmitting the haptic signal to a corresponding haptic device of the plurality of haptic devices to produce the haptic feedback (see para 56-58 and Figure 4A which show the signals transmitted to the corresponding speaker devices to produce the haptic feedback.  See also para 150).  Taylor shows the data bit rate of the set of haptic channels is lower than data bit rate of the plurality of audio channels (Taylor para 150 – the haptic signal was at a lower frequency).  Taylor does not go into the explicit details of splitting the multi-channel audio stream into a plurality of audio channels and a set of haptic channels separate from the plurality of audio channels per se, but does show maintaining the audio channel even after producing the haptic channel to provide different sensory output including the haptic feedback (para 12, 13, 151, 153 show how the music for example is still played).  Covannon however does show splitting the multi-channel audio stream into a plurality of audio channels and a set of separate haptic channels, as an efficient way to provide different sensory output including haptic feedback using a system that also outputs audio (para 35, 41, 43, and 46 – see how the stream is split and some of the channels are used for haptic feedback).  It would have been obvious to a person with ordinary skill in the art to have this in Taylor, because it would provide an efficient way to provide different sensory output including haptic feedback signals using an audio output system.  Given the combination, the haptic channels, separate from the audio channels, would thus be at the lower bit rate.
12.    Regarding claim 12, the plurality of haptic devices comprises one or more of a keyboard, a computer mouse, a chair backrest, a chair seat, or a headset (see the chair backrest in Taylor para 11, 30,  Figure 2A, for example).
13.	Regarding claim 13, each haptic channel of the set of haptic channels comprises sound for haptic effect and haptic metadata (see Taylor para 55, 56, 64 and note how the metadata includes frequency and volume.  See also Covannon para 59).  
14.	Regarding claim 18, each haptic channel of the set of haptic channels is dedicated to drive one haptic device of the plurality of haptic devices (each channel drives a speaker in Taylor para 55-57 and 64).
15.	Regarding claim 20, the set of haptic channels comprises a dedicated haptic data signal (each channel drives a specific signal to a speaker in Taylor para 55-57 and 64), wherein the plurality of haptic signals are derived from haptic metadata information in the dedicated haptic data signal (see Taylor para 55, 56, 64 and note how the metadata includes frequency and volume.  See also Covannon para 59).  
16.	Claims 14-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor and Covannon and Rechsteiner et al (US 2008/0195970). 
17.	Regarding claim 14, for each haptic channel of the set of haptic channels, Taylor shows determining a corresponding haptic device (each channel drives a specific signal to a speaker in Taylor para 55-57 and 64).  Taylor and Covannon do not go into the explicit details that the determination is based on the haptic metadata contained within the haptic channel per se.  Rechsteiner shows using metadata to determine a particular device among a system of output devices that includes a haptic device (para 27, 95, 99 and see how the device also may be specified).  It would have been obvious to a person with ordinary skill in the art to have this in Taylor, especially as modified by Covannon, because it would provide an efficient way to direct the channel to an associated speaker.

18.	Regarding claim 15, in addition to that mentioned for claim 14, although Taylor and Covannon show various uses for the metadata, neither Taylor nor Covannon specify the haptic metadata as comprising static metadata and dynamic metadata per se.  Rechsteiner does show dynamic metadata (corresponding to frequency, duration, volume, bit rate of data as in para 81) and static metadata (such as position of devices in para 54).  It would have been obvious to a person with ordinary skill in the art to have this in Taylor, especially as modified by Covannon, because it would provide a way to distinguish metadata to efficiently be used to associate attributes such as volume and position.  

19.	Regarding claim 16, note the alternative recitation, and see that the static metadata comprises a position where haptic vibration should be generated (Taylor para 28, 29, 46 shows the metadata for position and Rechsteiner para 54 shows this as static metadata - it would have been obvious to a person with ordinary skill in the art to have this in Taylor, especially as modified by Covannon, because it would provide a way to distinguish metadata to efficiently be used to associate attributes such as volume and position).

20.	Regarding claim 17, the dynamic metadata comprises relative intensity level (see Rechsteiner para 81 where this is volume, or intensity level - it would have been obvious to a person with ordinary skill in the art to have this in Taylor, especially as modified by Covannon, because it would provide a way to distinguish metadata to efficiently be used to associate attributes such as volume and position.   This would correspond to the volume in Taylor para 55, 56, 64).  
21.	Applicant's arguments filed have been fully considered but they are not persuasive.  Regarding claim 1, applicant argues the newly amended feature is not shown in Taylor or Covannon, but Graham is brought in to show this feature.  Regarding claim 11, applicant argues that the haptic channels are not separate from and coexisting with the audio channels from which they were generated, and therefore cannot be at a lower bit rate than them.  However, please note that Taylor shows in para 12, 13, 151, 153 how the music for example is still played even in tandem with the haptic channels which are generated therefrom.  Thus an audio channel still coexists with the haptic channel, albeit the haptic channel is at a lower bit rate, as shown in para 150.  Para 35 shows how the audio source may be a stored audio file, and thus this audio source would be used to produce an audio channel being played and a haptic channel.  Covannon is brought in to show how the audio stream may be split into a plurality of audio channels and haptic channels.  
22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/           Primary Examiner, Art Unit 2174